After reading the transcript of the testimony in this case, we are convinced that the Chancellor applied the rule that "He who comes into equity must come with clean hands."
The evidence shows that the appellant has been for a long time living in an open state of adultery with a woman by whom he had one child and that that child is now twenty-one years of age. This is all shown by the testimony of the plaintiff, appellant here.
Therefore, it must be assumed that the Chancellor in the exercise of his judicial discretion denied relief to one who was admittedly an adulterous spouse.
Upon this theory, the decree denying divorce is affirmed.
  CHAPMAN, C. J., TERRELL and ADAMS, JJ., concur. *Page 18